Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8, 10-11, 13-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of extracting at least one keyword from the consultation data… identifying a plurality of diagnostic commands for solving the error, and identifying a diagnostic sequence for performing the plurality of diagnostic commands in accordance with weights allocated to the diagnostic commands, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory”, “a processor” language, “extracting” in the context of the claim(s) encompasses a user evaluating and deciding at least one keyword from the consultation data. Similarly, “identifying” in the context of the claim(s) encompasses the user judging diagnostic commands/sequence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of obtaining consultation data from a dialogue is recited at a high level of generality (i.e., as a general means of gathering consultation data for use in the extracting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited apparatus is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of obtaining consultation data from a dialogue is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a memory”, “a processor” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (Juggling the Jigsaw: Towards Automated Problem Inference from Network Trouble Tickets) in view of Drew et al. (US 7428300 B1).

Potharaju discloses:
1. A diagnostic model generating method comprising: 

obtaining consultation data from a dialogue (p 131: "free-form text", "ticket content") for solving an error of an electronic device; (Abstract: par 1; p 128)

extracting at least one keyword from the consultation data; (p 128: First, it constructs a domain-specific knowledge base and an ontology model to interpret the free-form text using pattern mining and statistical NLP. In particular, it finds important domain-specific words and phrases (e.g., ’’supervisor engine”, ’’kernel”, ’’configuration”) and then maps them onto the ontology model to specify relationships between them. )

based on the at least one extracted keyword, identifying a plurality of diagnostic commands (Table 1: Actions) for solving the error, and identifying a diagnostic sequence (p 128: 2. Activities indicate the steps performed on the network entity during troubleshooting; p 139: prioritize troubleshooting steps…; Table 1: Activities) for performing the plurality of diagnostic commands (p 128: 3. Actions represent the resolution action(s) performed on the network entity to mitigate the problem; Table 1: Actions) in accordance with weights allocated to the diagnostic commands (p 139: The operation team uses Net-Sieve to determine if past repairs were effective and decide whether to repair or replace the device…decide whether to repair, replace or even retire a particular device or platform by computing a total cost-of-ownership (TCO) metric.); and (par 128: Second, it applies this knowledge base to infer problems, activities and actions from tickets and exports the inference output for summarization and trend analysis; p 136: par 1; p 139: towards automatically analyzing the natural language text to do problem 

storing a diagnostic model comprising the plurality of identified diagnostic commands and the identified diagnostic sequence, (p 131: stores them in a knowledge base… To export the inference output, NetSieve supports SQL (through the Query Engine); p 136: store the results in a SQL table)

wherein the diagnostic commands are connected to one another according to respective weights, and (p 139: The operation team uses Net-Sieve to determine if past repairs were effective and decide whether to repair or replace the device…decide whether to repair, replace or even retire a particular device or platform by computing a total cost-of-ownership (TCO) metric.) [examiner’s note: if past repairs were effective, based on TCO metric, repair would be decided. If not, replacing the device would be decided. Therefore, the diagnostic commands, actions of repair or replacement, are related to each other based on TCO metric.]

However, Potharaju does not explicitly disclose, while Drew teaches:
wherein the diagnostic sequence is determined according to the weights. (col 2, ln 40-45: prioritizes such operational effects into an ordered list based on at least the quantity of outages, number of outage minutes, and/or number of customer-outage minutes, thus resulting in a diagnosis sequence for such components.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network troubleshooting of Potharaju with troubleshooting network degradations of Drew. One of ordinary skill in the art would have been motivated to do so in order for network administrators to save time from “query[ing] and sift[ing] through a large amount of information generated by numerous network devices of the telecommunications network to distinguish, for example, between random and non-random outages that may be indicative of various types of fault patterns.” (Drew: col 1, ln 30-40)

Modified Potharaju discloses:
2. The diagnostic model generating method of claim 1, wherein the extracting of the at least one keyword comprises extracting an error keyword and a diagnostic keyword from the consultation data by using a language processing algorithm. (p136, par 1; p 132: table 2)

3. The diagnostic model generating method of claim 1, wherein the identifying of the plurality of diagnostic commands comprises identifying, based on the at least one keyword comprising the error keyword, a plurality of diagnostic commands related to the error keyword. (p 128: 1. Problems, 3. Actions; p 130: 3.2 first par)

4. The diagnostic model generating method of claim 3, wherein the identifying of the plurality of diagnostic commands related to the error keyword comprises mapping the extracted error keyword on the identified diagnostic commands based on weights. (p 135: Taxonomic Hierarchy; p 139)

5. The diagnostic model generating method of claim 4, wherein the mapping uses at least one of a statistic algorithm or a machine learning algorithm. (p 132: fig 5 and table 2)

6. The diagnostic model generating method of claim 1, wherein the weights are based on correlations between the diagnostic commands. (p 139)

7. The diagnostic model generating method of claim 6, wherein the correlations are identified using at least one of a statistic algorithm or a machine learning algorithm. (p 139: TCO metric)

8. The diagnostic model generating method of claim 1, wherein the diagnostic sequence is identified based on an order in which the at least one keyword is generated from the consultation data. (p 136: table 6)

activities and actions from tickets and exports the inference output for summarization and trend analysis; p 128; p 136: table 6)

11. The diagnostic model generating method of claim 10, wherein the identifying of the diagnostic process comprises identifying a diagnostic command corresponding to a keyword extracted from the obtained query as a start diagnostic command of the diagnostic process. (p 131: fig 4: tickets -> repeated pattern extraction)

12. The diagnostic model generating method of claim 1, further comprising: acquiring at least one of an error solution process or an error solution result of the electronic device; and updating the stored diagnostic model using the at least one error solution process or the error solution result. (p 127: abstract, par 2; p 131: knowledge building phase)

Claim(s) 13-15 is/are rejected as being the apparatus implemented by the method of claim(s) 1, 3-4, and is/are rejected on the same grounds.



Claim 17 (New): The diagnostic model generating apparatus of claim 13, wherein the weights are allocated to the diagnostic commands so that a diagnostic command corresponding to a diagnostic keyword having a having a first generation frequency (first rebooted as a quick fix) is allocated a higher weight than a diagnostic command corresponding to a diagnostic keyword having a second generation frequency lower than the first generation frequency (until the replacement arrives). (Table 8: Actions; p 139: For Actions related to Firewalls, VPNs and ToRs, the devices are first rebooted as a quick fix even though the failing components arc likely to be bad cable or OS bugs. In many cases, we observe that a failed device is RMAed (sent back to the vendor) which implies that the network is operating at reduced or no redundancy until the replacement arrives.)

Claim(s) 18-19 is/are rejected as being the method implemented by the apparatus of claim(s) 16-17, and is/are rejected on the same grounds.

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “the claimed consultation data is from a dialogue for solving an error (e.g., unstructured data). Therefore, this feature of claim 1 is different from Potharaju et al.” However, the examiner respectfully disagrees. Potharaju discloses free-form text and ticket content in p 128, 131.
The Remarks state, “the TCO metric of Potharaju et al. is a reference for determining whether to repair by comparing the cost value inputted for the device repair and the value of the device, but the 

Conclusion                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/             Primary Examiner, Art Unit 2113